In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (O’Donoghue, J.), entered March 31, 2011, which denied that branch of their motion which was pursuant to CPLR 306-b to extend the time within which to serve the summons and complaint upon the defendant Michael Schuman, and granted that defendant’s cross motion pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against him on the ground of lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
*825Contrary to the plaintiffs’ contentions, the Supreme Court did not improvidently exercise its discretion in denying that branch of their motion which was pursuant to CPLR 306-b to extend the time within which to serve the summons and complaint upon the defendant Michael Schuman, their second request for such relief. Other than the expiration of the relevant statute of limitations, the plaintiffs did not demonstrate facts and circumstances that would support the grant of such relief in the interest of justice or for good cause shown (see Crystal v Lisnow, 56 AD3d 713 [2008]; Otero v Flushing Hosp., 300 AD2d 639, 640 [2002]; Rihal v Kirchhoff, 291 AD2d 548 [2002]). Skelos, J.P., Dickerson, Hall, Roman and Cohen, JJ., concur.